Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into by
and between those eight (8) certain entities listed on Schedule “D” attached
hereto and made a part hereof by reference (collectively the “Seller”), and
Strategic Storage Opportunities, LLC, a Delaware limited liability company
(“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. Those certain tracts of land located at the addresses identified in
Exhibit “A” attached hereto, being more particularly described in corresponding
Exhibit “A-1” through Exhibit “A-32” attached hereto and made a part hereof
(being defined on Exhibit “A” as “Parcel One” through “Parcel Thirty Two”,
respectively, collectively herein called the “Land”, and sometimes individually
referred to as a “Parcel”).

(b) Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. All improvements and related amenities in and on Parcel One
through Parcel Thirty Two, comprised of the approximate amount of net rentable
square feet of storage space and number of units identified in Exhibit “A”
attached hereto, each being commonly known as “Mini U Storage” (herein referred
to as the “Parcel One Improvements” through the “Parcel Thirty Two
Improvements”, respectively, and herein collectively called the “Improvements”).

(e) Leases. Seller’s interest under (i) all written leases, occupancy agreements
and rental agreements (collectively, the “Leases”) for rental units in the
Property, including all tenant leasing files, together with all tenant security
deposits held by Seller on the Closing Date (as defined in Section 6.1), and
(ii) all cellular tower leases and billboard leases relating to the Property, if
any, as more particularly described on Schedule “B” attached hereto and
incorporated herein (the “Additional Leases”).

(f) Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), including, without limitation, those items of personal property set
forth on Exhibit “D” attached hereto, and further including all on-site moving
trucks, if any, listed on Exhibit “D” hereto (herein collectively, the “Motor
Vehicles”).



--------------------------------------------------------------------------------

(g) Contracts. Seller’s interest (to the extent the same is assignable) under
the Contracts [as defined in Section 4.4(a)(vi)], other than the Rejected
Contracts (as defined in Section 4.4.4).

(h) Intangible Property. All intangible property (the “Intangible Property”)
owned solely and exclusively by Seller and pertaining to the Land, the
Improvements, or the Tangible Personal Property, including, without limitation,
(i) all “yellow page” advertisements, (ii) all transferable utility contracts,
(iii) the telephone and telecopy numbers set forth in Schedule “E” attached
hereto, (iv) all plans and specifications, (v) all licenses, permits,
engineering plans and landscape plans, (vi) all assignable warranties and
guarantees relating to the Property or any part thereof, (vii) all internet
websites and other internet related property rights owned by Seller and/or any
affiliate thereof and relating to the Property and the website information, paid
search campaign and local listing information listed on Exhibit “G” attached
hereto, and (viii) all of Seller’s right, title and interest in and to any trade
name listed on Exhibit “G” attached hereto.

2.

PURCHASE PRICE AND TRANSITION/CONSULTING FEES

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of One Hundred Forty Four Million One Hundred Twenty Thousand
and no/100 Dollars ($144,120,000.00), subject to prorations and adjustments as
set forth in this Agreement, and shall be paid by Purchaser to Seller at the
Closing (as defined in Section 6.1) by wire transfer of immediately available
funds to the Title Company (defined in Section 3.1 below) on the Closing Date in
accordance with wire transfer instructions to be provided by the Title Company.
The Purchase Price shall be allocated among the self storage facilities
comprising the Property, as set forth on Schedule “C” attached hereto and
incorporated herein.

2.2 Transition/Consulting Fees. On either (i) the Third Closing Date (as defined
in Section 6.1 of this Agreement) or (ii) such earlier date as less than all of
the Properties have closed but, as to all of the Properties that have not
closed, Seller has provided Purchaser with written notice that Seller will be
unable to obtain the Required Approvals (the “Earlier Payment Date”), Purchaser
shall pay to DSI Properties, Inc., a California corporation (“DSI Properties”)
the general partner of each of the parties comprising Seller, a
transition/consulting fee in an amount equal to 1/32 multiplied by the number of
Parcels that actually close under this Agreement on or before the Third Closing
Date multiplied by One Million Five Hundred Thousand and no/100 Dollars (the
dollar amount resulting from the foregoing formula being referred to herein as
the “Transition Fee”). The Transition Fee will be payable in consideration of
services to be rendered by DSI Properties following the Closing with respect to
the change in ownership of the Property.

3.

EARNEST MONEY

3.1 Earnest Money. Purchaser has delivered to First American Title Insurance
Company (“Title Company”) at 777 South Figueroa Street, 4th Floor, Los Angeles,
California 90017, Attn: Brian Serikaku, Senior National Commercial Escrow
Officer, an earnest money deposit (the “Initial Deposit”) in the amount of Five
Hundred Thousand and no/100 Dollars ($500,000.00) In the event that Purchaser
delivers the “Closing Notice” (as defined below) to Seller and elects to proceed
to Closing, then within three (3) business days following the expiration of the
“Approval Period” (as defined below), Purchaser shall make an additional earnest
money deposit (the “Additional Deposit”) with the Title Company in the amount of
Four Million Five Hundred Thousand and no/100 Dollars ($4,500,000.00), and
Purchaser shall reference escrow number: NCS-655440 when making such deposit.
The Initial Deposit, together with the



--------------------------------------------------------------------------------

Additional Deposit, if and when made, and together with all interest accrued
thereon, are herein collectively called the “Earnest Money”. The Earnest Money
shall be invested by the Title Company in an FDIC-insured, interest-bearing
account as Purchaser shall direct. If the sale of the Property is consummated
under this Agreement, the Earnest Money, shall be applied as a credit against
the Purchase Price at the last Closing Date (as defined in Section 6.1) or
refunded to Purchaser in such amount as the Earnest Money may exceed such
Purchase Price. If Purchaser terminates this Agreement in accordance with any
right to terminate granted to Purchaser by the terms of this Agreement, the
Earnest Money shall be returned to Purchaser, and neither party hereto shall
have any further obligations under this Agreement except for such obligations
which by their terms expressly survive the termination of this Agreement (the
“Surviving Obligations”).

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations. Seller will deliver to Purchaser (at Seller’s
expense), within ten (10) days of the date of this Agreement, true, correct,
complete and legible copies of all of the due diligence items listed on Schedule
“A” attached hereto and incorporated herein with respect to the Property
(collectively, the “Due Diligence Items”) that were in Seller’s possession or
under its control. Purchaser may request additional information, documentation
or materials concerning the Property from Seller at any time prior to the final
Closing, and Seller agrees to use commercially reasonable efforts to provide
such additional information, documentation or materials to Purchaser, at no cost
or expense to Seller, provided it is within Seller’s possession or under its
control, and further provided that the delivery or non-delivery of any such item
shall in no manner extend the Approval Period, or be deemed a default by Seller
under this Agreement.

4.1.1 Expiration of Approval Period.

(A) During the period commencing on the date hereof and expiring at 5:00 p.m.
Central Time on August 4, 2014 (the “Approval Period”), the following matters
shall be conditions precedent to Purchaser’s obligations under this Agreement:

(a) Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement as to all
of the self storage facilities comprising the Property by delivering written
notice of such termination to Seller at any time prior to the expiration of the
Approval Period, if, in Purchaser’s sole and absolute discretion, Purchaser
decides not to consummate the purchase of all of the self storage facilities
comprising the Property. In such event, this Agreement will terminate as of the
date of such notice, the Earnest Money shall be returned to Purchaser, without
the consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, and neither party shall have any
further obligation hereunder except for the Surviving Obligations. If any of the
self storage facilities comprising the Property are identified by Purchaser to
Seller in writing prior to the expiration of the Approval Period as not being
acceptable to Purchaser (the “Purchaser Excluded Properties”), but Purchaser
desires to close as to the remainder of the Properties, then subject to Seller’s
written consent prior to the expiration of the Approval Period, which may be
withheld in its sole and absolute discretion, Purchaser will be permitted to
acquire the remainder of the Properties and the parties shall proceed to Closing
as to the those Properties, subject to the terms of this Agreement, and this
Agreement shall terminate as to the



--------------------------------------------------------------------------------

Purchaser Excluded Properties, with the Purchase Price being reduced by the
amount allocated to the Purchaser Excluded Properties on Schedule “C”. Seller
shall notify Purchaser in writing should Seller determine that, notwithstanding
its good faith efforts, Seller is unable to obtain requisite limited partner
consent for sale of any of the self storage facilities comprising the Property,
whereupon such self storage facilities shall be excluded from the Closing
(“Seller Excluded Properties”), in which event the Purchase Price shall be
reduced by the amount allocated to the Seller Excluded Properties on Schedule
“C”.

(B) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Phase I Environmental Assessment obtained by Purchaser for any of
the Properties indicates the possible existence of an environmental condition
that would materially and adversely affect such Property, including without
limitation (i) offsite migration potentially generating contaminants in soils
and water table affecting such Property, (ii) matters arising as a result of the
previous use of such Property, and (iii) the use of such Property as a self
storage facility being classified as a generator of contamination (herein, an
“Environmental Problem Property”), then Purchaser shall have the right, during
the Approval Period, to terminate this Agreement as concerns any such
Environmental Problem Property, upon written notice to Seller (“Purchaser’s
Environmental Notice”), but proceed to Closing with respect to the remainder of
the Properties, whereupon the Purchase Price shall be adjusted in accordance
with Schedule “C” hereto, and the parties shall have no further obligations
hereunder as concerns any such Environmental Problem Property. Notwithstanding
the foregoing, if Purchaser elects to terminate as to an Environmental Problem
Property, Seller shall have the right, in its sole and absolute discretion, to
terminate this Agreement with respect to all of the other Properties (which,
together with the Environmental Problem Property, shall be collectively referred
to as the “Environmental Portfolio Properties”) owned by the entity comprising
Seller which also owns the Environmental Problem Property (Property ownership
groups being identified on Exhibit “A” attached hereto under “Owner Code”), upon
written notice delivered by Seller to Purchaser within two (2) business days of
Seller’s receipt of Purchaser’s Environmental Notice (herein referred to as
“Seller’s Environmental Notice”), whereupon the Purchase Price shall be adjusted
in accordance with Schedule “C” hereto, and the parties shall have no further
obligations hereunder as concerns any such Environmental Portfolio Properties,
except that for a period of one year following Seller’s Environmental Notice, if
Seller elects to sell one or more of the Environmental Portfolio Properties,
Seller must first offer, by written notice to Purchaser (the “Environmental
Offer Notice”), to sell such property or properties to Purchaser, which sale
shall be (i) upon the same terms and conditions set forth in this Agreement for
a period of six (6) months following Seller’s Environmental Notice, and
(ii) upon such terms and conditions as Seller hereafter elects to market such
properties for the second six (6) month period following Seller’s Environmental
Notice (herein referred to as the “Environmental Right of First Offer”).
Purchaser shall have a period of thirty (30) days after receipt of the
Environmental Offer Notice within which to accept Seller’s offer to sell such
property or properties by delivering written notice of such acceptance to
Seller. If Purchaser does not elect to accept Seller’s offer to purchase such
property or properties offered to Purchaser by Seller then the Environmental
Right of First Offer shall expire as to the property or properties offered;
provided that the property or properties offered are sold at the price or a
higher price stated in the Environmental Offer Notice. Upon the purchase of any
Environmental Portfolio Properties, the Purchaser shall pay Seller the
applicable incremental percentage of the Transition Fee. The terms of this
Section 4.1.1(B) shall survive Closing.

(C) If, in Purchaser’s sole and absolute discretion, Purchaser determines that
it desires to consummate the purchase of all the self storage facilities
comprising the Property or, with Seller’s consent, on all of the Property
exclusive of the Purchaser Excluded Properties, then Purchaser shall give
written notice thereof (the “Closing Notice”) to Seller, prior to the expiration
of the Approval Period, which Closing Notice shall designate the self storage
facilities comprising the Property for Closing. This Agreement automatically
shall terminate as to all Purchaser Excluded Properties consented to by Seller,



--------------------------------------------------------------------------------

any Environmental Problem Property, any Environmental Portfolio Properties and
any Seller Excluded Properties identified prior to Closing. The parties shall
execute an amendment or amendments to this Agreement, in form attached hereto as
Exhibit “H” (the “Removal Amendment”), reflecting any (i) Purchaser Excluded
Properties consented to by Seller, (ii) Seller Excluded Properties,
(iii) Environmental Problem Property and/or Environmental Portfolio Properties
with respect to which this Agreement has been terminated, (iv) “Title Objection
Property” and/or “Title Portfolio Properties” (as defined in Section 4.1.2
below) with respect to which this Agreement has been terminated, and (v) Dahn
Interest Parcels (as defined in Section 4.4(a)(i) below) with respect to which
this Agreement has been terminated.

(D) If Purchaser does not give Seller the Closing Notice prior to the expiration
of the Approval Period and has not previously terminated this Agreement by
written notice to Seller, then this Agreement automatically shall terminate upon
the expiration of the Approval Period, and, in such event, the Title Company
shall return all of the Earnest Money to Purchaser, without the consent or
joinder of Seller being required and notwithstanding any contrary instructions
which might be provided by Seller, and neither party shall have any further
obligation hereunder except for the Surviving Obligations.

4.1.2 Title Commitments. Seller shall convey good and marketable title to the
Property to Purchaser at Closing, subject only to the “Permitted Encumbrances”
(defined below). Purchaser has ordered a title commitment for each of the self
storage facilities comprising the Property (collectively, the “Title
Commitments”) for an ALTA Owner’s Policy of Title Insurance for each such self
storage facility (collectively, the “Title Policies”), issued by the Title
Company, insuring good and marketable fee simple title to the Property, together
with copies of all exceptions listed therein. Purchaser shall have fifteen
(15) business days following its receipt of the Title Commitments, legible
copies of all exceptions listed therein and the “Surveys” (as defined in
Section 4.1.3), but in no event later than the last day of the Approval Period,
to deliver to Seller a written notice of Purchaser’s objections to title for
each parcel described in Section 1.1(a) (the “Parcel”) comprising a portion of
the Property (individually, a “Title Objection Letter”). Seller shall have the
right, but not the obligation, to cure Purchaser’s objections to title; subject,
however, to Seller’s obligation to remove all “Monetary Liens” (as defined below
in this Section 4.1.2) by Closing. Seller shall notify Purchaser in writing
within five (5) business days following Seller’s receipt of a Title Objection
Letter concerning which title objections, if any, Seller has agreed to cure. In
the event that Seller does not undertake to cure all of the objections in each
such Title Objection Letter to Purchaser’s sole satisfaction (or does not timely
respond to any such Title Objection Letter), then each self storage facility
comprising the Property with respect to which Seller has not agreed to cure all
of Purchaser’s title objections shall be herein referred to as a “Title
Objection Property”. Purchaser shall have the right for ten (10) business days
after receipt of Seller’s response to each Title Objection Letter relating to a
Title Objection Property (or five (5) business days following the expiration of
the period within which Seller was to so respond) to either (i) waive any such
title objection in writing (in which event such waived title objection shall be
deemed to be a Permitted Encumbrance (as defined below in this Section 4.1.2),
or (ii) terminate this Agreement upon written notice to Seller (“Purchaser’s
Title Notice”) with respect to such Title Objection Property (or Title Objection
Properties, as the case may be), whereupon (a) the parties shall proceed to
Closing with respect to the remainder of the Property, with the Purchase Price
being reduced by the portion of the Purchase Price allocable to such Title
Objection Property (or Title Objection Properties, as the case may be) with
respect to which this Agreement is being terminated, as set forth on Schedule
“C” attached hereto, and (b) neither party shall have any further right or
obligation hereunder with respect to such Title Objection Property (or Title
Objection Properties, as the case may be) with respect to which this Agreement
is being terminated, other than the Surviving Obligations relating thereto. All
exceptions set forth in Schedule B of the Title Commitments which are not
objected to by Purchaser (including matters initially objected to by Purchaser
which objections are subsequently waived in writing) are herein collectively
called the “Permitted Encumbrances”. In the event that any update to any of the
Title Commitments indicates the existence of any liens, encumbrances or other
defects or exceptions (the “Unacceptable Encumbrances”) which are



--------------------------------------------------------------------------------

not shown in the initial Title Commitments and that are unacceptable to
Purchaser, Purchaser shall within ten (10) business days after receipt of any
such update to such Title Commitment notify Seller in writing of its objection
to any such Unacceptable Encumbrance (the “Unacceptable Encumbrance Notice”).
Notwithstanding anything to the contrary contained herein, Seller shall have no
obligation to take any steps or bring any action or proceeding or otherwise to
incur any expense whatsoever to eliminate or modify any of the Unacceptable
Encumbrances; provided, however, that Seller shall, prior to Closing, eliminate
by paying, bonding around or otherwise discharging in a manner satisfactory to
Purchaser (i) any Unacceptable Encumbrances that arise by, through or under
Seller, and (ii) any mortgages, deeds of trust, deeds to secure debt, mechanics’
liens or monetary judgments that appear on any of the Title Commitments
(collectively, “Monetary Liens”). In the event Seller is unable, unwilling or
for any reason fails to eliminate or modify all of the Unacceptable Encumbrances
to the sole satisfaction of Purchaser (other than the Unacceptable Encumbrances
and Monetary Liens required to be removed by Seller in accordance with the
preceding sentence), Purchaser may terminate this Agreement as to the Title
Objection Property in question by delivering notice thereof in writing to Seller
by the earliest to occur of (i) the applicable Closing Date, (ii) ten
(10) business days after Seller’s written notice to Purchaser of Seller’s intent
to not cure one or more of such Unacceptable Encumbrances, or (iii) ten
(10) business days after the Unacceptable Encumbrance Notice, in the event
Seller does not timely respond thereto. Upon a termination of this Agreement
with respect to a Title Objection Property (or Title Objection Properties, as
the case may be) pursuant to the immediately preceding sentence, (y) the parties
shall proceed to Closing with respect to the remainder of the Property, with the
Purchase Price being reduced by the portion of the Purchase Price allocable to
the applicable Title Objection Property (or Title Objection Properties, as the
case may be) with respect to which this Agreement is being terminated, as set
forth on Schedule “C” attached hereto, and (z) neither party shall have any
further right or obligation hereunder with respect to the applicable Title
Objection Property (or Title Objection Properties, as the case may be) with
respect to which this Agreement is being terminated, other than the Surviving
Obligations relating thereto. Notwithstanding the foregoing, if Purchaser elects
to terminate this Agreement as to a Title Objection Property, Seller shall have
the right, in its sole and absolute discretion, to terminate this Agreement with
respect to all of the other Properties (which, together with the Title Objection
Property, shall be collectively referred to as the “Title Portfolio Properties”)
owned by the entity comprising Seller which also owns the Title Objection
Property, upon written notice delivered by Seller to Purchaser within two
(2) business days of Seller’s receipt of Purchaser’s Title Notice (herein
referred to as “Seller’s Title Notice”), whereupon the Purchase Price shall be
adjusted in accordance with Schedule “C” hereto, and the parties shall have no
further obligations hereunder as concerns any such Title Portfolio Properties,
except that for a period of one year following Seller’s Notice, if Seller elects
to sell one or more of the Title Portfolio Properties, Seller must first offer,
by written notice to Purchaser (the “Title Offer Notice”), to sell such property
or properties to Purchaser, which sale shall be (i) upon the same terms and
conditions set forth in this Agreement for a period of six (6) months following
Seller’s Title Notice, and (ii) upon such terms and conditions as Seller
hereafter elects to market such properties for the second six (6) month period
following Seller’s Title Notice (herein referred to as the “Title Right of First
Offer”). Purchaser shall have a period of thirty (30) days after receipt of the
Title Offer Notice within which to accept Seller’s offer to sell such property
or properties by delivering written notice of such acceptance to Seller. If
Purchaser does not elect to accept Seller’s offer to purchase such property or
properties offered to Purchaser by Seller then the Title Right of First Offer
shall expire as to the property or properties offered; provided that the
property or properties offered are sold at the price or a higher price stated in
the Title Offer Notice. Upon the purchase of any Title Portfolio Properties, the
Purchaser shall pay Seller the applicable incremental percentage of the
Transition Fee. The terms of this Section 4.1.2 shall survive Closing.

4.1.3 Surveys. During the Approval Period Purchaser, at its sole cost and
expense, shall order a current, as-built survey prepared by a registered
surveyor acceptable to Purchaser for each Parcel comprising the Property
(collectively, the “Surveys”), which may be an update of the existing surveys
delivered by Seller to Purchaser pursuant to Section 4.1.



--------------------------------------------------------------------------------

4.1.4 Contracts. Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the Contracts (as defined in Section 4.4(a)(vi) below)
Purchaser will require Seller to cancel at Closing (the “Rejected Contracts”),
and Seller hereby agrees to cancel same not later than the date of each
applicable Closing, at Seller’s sole cost and expense. Any Contracts which are
not assignable shall be the sole responsibility of Seller, shall be cancelled by
Seller on or before the applicable Closing, and Seller shall and hereby agrees
to indemnify, defend and hold Purchaser harmless from any and all liability
relating thereto, which indemnification obligation expressly shall survive
Closing. Any Contracts assigned to Purchaser shall be the sole responsibility of
Purchaser following the applicable Closing, and Purchaser shall and hereby
agrees to indemnify, defend and hold Seller harmless from any and all liability
relating thereto accruing from and after Closing, which indemnification
obligation expressly shall survive the Closings.

4.2 Inspection. During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date), upon
forty eight (48) hours prior notice to Seller, which may be verbal, Purchaser
may inspect, test, and survey: (a) the Property and any and all portions
thereof, including physical and mechanical inspections, (b) all financial and
other records pertaining to the operation of the Property, including, but not
limited to, all books, records, documents, accounting and management reports of
Seller, and (c) originals of all Leases and Contracts. Notwithstanding the
foregoing, Purchaser must obtain Seller’s prior written approval of the scope
and method of any environmental testing or investigation (other than a Phase I
environmental site assessment, which shall require no consent or approval of any
kind), prior to Purchaser’s commencement of such inspections or testing. Seller
shall cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and surveys,
including obtaining all necessary tenant consents and/or providing adequate
notice to tenants regarding Purchaser’s entry into leased areas on the Property,
and making available during normal business hours all relevant personnel to
answer any questions which Purchaser may have regarding the Property. Purchaser,
at Purchaser’s sole expense, shall repair any and all damage resulting from any
of the tests, studies, inspections and investigations performed by or on behalf
of Purchaser pursuant to this Section 4.2, and Purchaser shall indemnify, defend
and hold Seller harmless from and against all claims for bodily injury or
property damage which may be asserted against Seller arising out of the tests,
studies, inspections and investigations performed by Purchaser hereunder, which
obligation of indemnification shall survive the Closing or termination of this
Agreement. Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of general liability insurance providing premises/operations coverage
included under the per occurrence/general aggregate coverage, having a combined
single limit liability of not less than $1,000,000, naming Seller as an
additional insured.

4.3 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that (a) Purchaser has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Purchaser under this Agreement, (b) neither the execution nor the delivery of
this Agreement, nor the consummation of the purchase and sale contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound, (c) Purchaser has
received copies of all documents deemed necessary or desirable with respect to
the Dahn Interest Parcels defined in Section 4.4(a)(i) below. Purchaser’s
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.



--------------------------------------------------------------------------------

4.4 Seller’s Representations and Warranties.

(a) Seller represents and warrants to Purchaser that:

(i) subject to the receipt of the approval of its limited partners, and the
transfers by Dahn Corporation and its affiliates (collectively, “Dahn”) to the
applicable party comprising Seller of minority tenant in common interests in
Parcels Twenty-Nine through Thirty-Two ( the “Dahn Interest Parcels”) Seller has
the full right, power, and authority, without the joinder of any other person or
entity, to enter into, execute and deliver this Agreement, and to perform all
duties and obligations imposed on Seller under this Agreement,

(ii) subject to the receipt of the approval of its limited partners, neither the
execution nor the delivery of this Agreement, nor the consummation of the
purchase and sale contemplated hereby, nor the fulfillment of or compliance with
the terms and conditions of this Agreement conflict with or will result in the
breach of any of the terms, conditions, or provisions of any agreement or
instrument to which Seller is a party or by which Seller or, to Seller’s actual
knowledge, any of Seller’s assets is bound,

(iii) there is no existing or pending (or to Seller’s actual knowledge
threatened) litigation affecting Seller or the Property,

(iv) Seller has no actual knowledge of, and has not received any written notice
of, any violation of any governmental requirements (including Environmental
Requirements as defined below in Section 4.4(b)(xvii)) concerning the Property,
which have not been remedied,

(v) Seller has no actual knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

(vi) the list of contracts attached hereto as Exhibit “E” (the “Contracts”), is
a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and to Seller’s actual
knowledge there are no other such agreements affecting the Property,

(vii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii) except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent rolls attached hereto as
Exhibit “F” (collectively, the “Rent Rolls”), to Seller’s actual knowledge there
are no parties in possession of, or claiming any possession to, any portion of
the Property,

(ix) at Closing there will be no unpaid bills or claims known to Seller in
connection with any repair of the Property by or on behalf of Seller that could
result in the filing of a lien against the Property,

(x) to Seller’s actual knowledge the Rent Rolls (which are effective as of the
date indicated thereon), and as the same shall be updated and recertified at
Closing by Seller, are and shall be true, correct and complete in all material
respects and no concessions, discounts or other periods of free or discounted
rent have been given other than those reflected on such Rent Rolls,



--------------------------------------------------------------------------------

(xi) the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

(xii) Seller has no actual knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has no actual knowledge and has not received any written or verbal
notice or request from any insurance company or board of fire underwriters (or
any organization exercising functions similar thereto) requesting the
performance of any work or alterations with respect to the Property, except
those as to which Seller has completed remedial action which has been formally
accepted as sufficient by such authority or insurer,

(xiv) to Seller’s actual knowledge there are no employment agreements of any
kind to which Seller is a party, including union or collective bargaining
agreements, which will be binding on Purchaser after the Closing,

(xv) Seller has no actual knowledge of any material defects in the drainage
systems, foundations, roofs, walls, superstructures, plumbing, air conditioning
and heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to Seller’s actual knowledge, the Improvements
were constructed substantially in accordance with the plans and specifications
for the construction thereof,

(xvi) to Seller’s actual knowledge, the Improvements are free from the presence
or suspected presence of any form of mold, including those producing mycotoxins,
specifically including, but not limited to, Aspergillus, Penicillium, and
Stachybotrys,

(xvii) to Seller’s actual knowledge, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance with “Environmental Requirements” (as
defined below in Section 4.4(b)), and there are no “Hazardous Materials” (as
defined below in Section 4.4(b)) on, in or under the Property in quantities that
require reporting, investigation or remediation under Environmental
Requirements, and

(xviii) Seller has obtained all necessary certificates (including any applicable
certificates of occupancy), licenses and other approvals, governmental and
otherwise, necessary for the operation of the Property and the conduct of its
business and all required zoning, building code, land use, environmental and
other similar permits or approvals, all of which are in full force and effect as
of the date hereof and not subject to revocation, suspension, forfeiture or
modification; and additionally, the Property is, to Seller’s actual knowledge,
legally compliant with all applicable zoning laws, rules and regulations.

(xix) To Seller’s actual knowledge, the Property located in the State of New
Jersey is a storage warehouse facility and is classified as a Class 4B
Industrial Property on the tax assessment rolls of the applicable town and
county in New Jersey where the Property is located. As such, Seller represents
and warrants that the Property located in New Jersey is exempt from the New
Jersey Buyer’s Transfer Tax (Mansion Tax).

(xx) To Seller’s actual knowledge, Seller’s use of the Property does not render
it subject to the Industrial Site Recovery Act, N.J.S.A. 13; 1k-6 et seq., the
only user of the Property is Seller and the Standard Industrial Classification
Code of Seller is 4225 (General Warehousing and storage).



--------------------------------------------------------------------------------

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date. All of the foregoing representations and warranties
expressly shall survive the Closing. Seller’s actual knowledge in making the
foregoing representations and warranties does not include any duty of
investigation.

(b) For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under Environmental
Requirements or the common law, or any other applicable laws relating to the
Property. Hazardous Materials shall include, without limitation, any substance,
the presence of which on the Property, (A) requires reporting, investigation or
remediation under Environmental Requirements; (B) causes or threatens to cause a
nuisance on the Property or adjacent property or poses or threatens to pose a
hazard to the health or safety of persons on the Property or adjacent property;
or (C) which, if it emanated or migrated from the Property, could constitute a
trespass. Further, for purposes of this Agreement, “Environmental Requirements”
shall mean all laws, ordinances, statutes, codes, rules, regulations,
agreements, judgments, orders, and decrees, now or hereafter enacted,
promulgated, or amended, of the United States, the states, the counties, the
cities, or any other political subdivisions in which the Property is located,
and any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of the Property, the Property, or the use of the
Property, relating to pollution, the protection or regulation of human health,
natural resources, or the environment, or the emission, discharge, release or
threatened release of pollutants, contaminants, chemicals, or industrial, toxic
or hazardous substances or waste or Hazardous Materials into the environment
(including, without limitation, ambient air, surface water, ground water or land
or soil).

4.5 Conditions Precedent to Closing.

(A) It shall be a condition precedent to Purchaser’s obligations to consummate
the transactions contemplated by this Agreement that (a) all representations and
warranties made herein by Seller are true and correct in all material respects
as of each Closing Date, and all covenants made by Seller herein are fully
complied with in all material respects, other than obligations required to be
performed by Seller at Closing, which obligations must be fully complied with in
all respects at each Closing, (b) as of each Closing Date, there shall exist no
pending or threatened actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings that could adversely affect the operation or
value of the Property or Seller’s ability to perform its obligations under this
Agreement, and (c) as of each Closing Date, there shall have been no material
adverse change in the performance of any of the self storage facilities
comprising the Property to be acquired at such Closing, or in any of the items
reviewed by Purchaser during the Approval Period, including without limitation
the Due Diligence Items, failing which, Purchaser, at its option, and in
addition to any other remedy available, shall be entitled to terminate this
Agreement and receive a return of the Earnest Money.



--------------------------------------------------------------------------------

(B) It shall be a condition precedent to Seller’s obligations to consummate the
transactions contemplated by this Agreement that (a) all representations and
warranties made herein by Purchaser are true and correct in all material
respects as of each Closing Date, and all covenants made by Purchaser herein are
fully complied with in all material respects, other than obligations required to
be performed by Purchaser at Closing, which obligations must be fully complied
with in all respects at each Closing,, and (b) as of each Closing Date, there
shall exist no pending or threatened actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings that could adversely affect
Purchaser’s ability to perform its obligations under this Agreement, failing
which, Seller shall be entitled to pursue its remedies under this Agreement.

5.

COVENANTS OF SELLER

5.1 Insurance. From the date of this Agreement through and including the Third
Closing Date, Seller agrees to keep the Property insured for its replacement
cost under its current policies against fire and other hazards covered by
extended coverage endorsement and commercial general liability insurance against
claims for bodily injury, death and property damage occurring in, on or about
the Property, and to pay all premiums for such insurance prior to the applicable
due dates.

5.2 Operation of Property. From the date of this Agreement through and including
the Third Closing Date, Seller agrees to operate and maintain the Property in
the normal course of business substantially in accordance with Seller’s past
practices with respect to the Property, normal wear and tear excepted.

5.3 Third-Party Contracts. From the date of this Agreement through and including
the Third Closing Date, Seller agrees to enter into only those third-party
contracts which are necessary to carry out its obligations under Section 5.2,
which shall be on market terms and cancellable on thirty (30) days written
notice or less, without payment of any fee or penalty.

5.4 Leasing of Property. From the date of this Agreement through and including
the Third Closing Date, Seller agrees not to (i) enter into any new leases,
other than month-to-month leases entered into on market terms, but without any
discounts or rental concessions, other than those discounts or rental
concessions that are consistent with Seller’s leasing practices over the twelve
(12) month period prior to the date of this Agreement, or (ii) amend, terminate
or accept the surrender of any existing leases, including the Additional Leases
or are competitive with those of other geographically proximate unaffiliated
self storage facilities, if any, or directly or indirectly grant any discounts
or rental concessions to any present or future tenant of the Property, without
the prior written consent of Purchaser which may be granted or withheld in
Purchaser’s sole discretion. Seller represents and warrants to Purchaser that
(i) no leases have been or shall be entered into with any party that, directly
or indirectly, has an ownership interest in Seller, or is otherwise in any
manner affiliated with Seller (an “Affiliate”), except for leases with
Affiliates which were entered into in an arms length transaction upon terms
consistent with Seller’s leasing practices (herein referred to as “Affiliate
Leases”), which Affiliate Leases shall be identified by Seller in writing to
Purchaser no later than 10 days prior to the expiration of the Approval Period,
and (ii) except as provided in the following sentence, all future leases shall
be entered into only with third parties that are unknown to Seller, any
Affiliates of Seller, and their respective officers, directors, principals,
managers, members, partners, shareholders, agents and/or representatives. To the
extent Affiliate Leases are below then current market rates, Seller shall, prior
to Closing, enter into replacement leases with such Affiliates on Purchaser’s
form of lease at current market rates on a month to month basis.

5.5 Listing of Property for Sale. From the date of this Agreement through and
including the Third Closing Date, Seller agrees to not list, verbally or in
writing, all or any portion of the Property with



--------------------------------------------------------------------------------

any broker or otherwise solicit or make or accept any offers to sell all or any
portion of the Property or enter into any contracts or agreements, including
back-up contracts, regarding the disposition of all or any portion of the
Property, or otherwise circumvent or attempt to circumvent any of Seller’s
obligations under this Agreement.

5.6 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the date
of this Agreement concerning (i) any proposed or threatened condemnation of all
or any portion of the Property, (ii) any alleged violations of all or any
portion of the Property with respect to applicable governmental laws or
requirements, (iii) any litigation filed or threatened against Seller or all or
any portion of the Property, or (iv) any other matter that adversely affects, or
potentially could adversely affect, all or any portion of the Property.

5.7 Auction. Not later than forty five (45) days prior to Closing, Seller will
conduct an auction for all units seventy-five (75) days or more past due. All
auctions shall be conducted in accordance with the laws of the applicable state
where each self storage facility comprising the Property is located. Seller will
hold Purchaser and Purchaser’s agents and representatives harmless from any
legal actions brought by any tenant as a result of any such auction or any other
action of Seller with regard to the sale of a tenant’s property during the
period Seller owned the Property. Seller’s obligations under the immediately
preceding sentence expressly shall survive Closing.

5.8 Property Apartments. In the event the Property contains one or more
apartments (collectively, the “Property Apartments”, whether one or more),
whether for the use of the property manager or otherwise, Seller shall (i) cause
all tenants and other occupants of the Property Apartments to vacate same not
later than the applicable Closing or the expiration of applicable statutory
notice periods, (ii) deliver possession of the Property Apartments to Purchaser
at the applicable Closing, free and clear of the claims of any tenants or other
existing tenancies, and not otherwise subject to the rights or claims of any
third party, and (iii) indemnify, defend and hold Purchaser harmless from and
against any claims, causes of action, loss, cost or expense incurred by
Purchaser with respect to the Property Apartments. Seller’s obligations
contained in this Section 5.8 expressly shall survive each applicable Closing.
Notwithstanding the foregoing, if Seller is unable to cause any tenant of a
Property Apartment to vacate such Property Apartment by the applicable Closing
(a “Holdover Tenant”), then (a) Seller shall enter into a lease agreement with
such Holdover Tenant on Purchaser’s form of lease by such Closing that is
terminable on thirty (30) days notice, without a fee, and any such lease(s)
shall be assigned by Seller to Purchaser at such Closing, (b) Seller shall
escrow at such Closing with the Title Company the sum of Twenty Five Thousand
and no/100 Dollars ($25,000.00) to cover any costs or expenses that Purchaser
incurs should such Holdover Tenant fail to vacate such Property Apartment as
required, and (c) such escrowed funds shall be held by the Title Company
pursuant to the terms of an escrow agreement in form reasonably acceptable to
Seller, Purchaser and the Title Company, to be agreed upon prior to the
expiration of the Approval Period.

5.9 Limited Partner Approval and Dahn Transfers of Title. Seller has informed
Purchaser that certain limited partner approvals are required to be obtained by
Seller, with respect to each party comprising Seller (the “Limited Partner
Approvals”), and that with respect to the Dahn Interest Parcels Dahn must
execute and deliver documentation sufficient to transfer title to its minority
interest in the Dahn Interests Parcels (the “Dahn Ownership Interest”) to the
applicable entity comprising Seller in order for Seller to consummate the
transaction contemplated by this Agreement (the “Dahn Approval”) (collectively,
the Limited Partner Approvals and the Dahn Approval being referred to herein as
the “Required Approvals”). Seller agrees that from and after the date of this
Agreement, Seller shall at all times in good faith use its commercially
reasonable efforts to pursue obtaining the Required Approvals, and shall at all
times keep Purchaser informed concerning the status of obtaining such approvals.
Seller shall provide Purchaser with written notice at the time that Seller
(i) obtains the Limited Partner



--------------------------------------------------------------------------------

Approvals for each party comprising Seller (the “Investor Approval Notice”), and
(ii) acquires the Dahn Ownership Interest (the “Dahn Acquisition Notice”),
certifying that Seller has either obtained such Limited Partner Approvals or
acquired the Dahn Approval for transfer of the Dahn Ownership Interest, as
applicable. In the event that Seller fails to obtain the Dahn Approval within
one hundred eighty (180) days following the Third Closing Date, or final Closing
Date, then Purchaser shall be entitled to terminate this Agreement as to the
Dahn Interest Parcels by written notice to Seller (the “Dahn Termination
Notice”) and proceed to Closing with respect to the remainder of the Properties,
with an appropriate adjustment to the Purchase Price in accordance with Schedule
“C” hereto; provided, however. that for a period of one year following the
termination of this Agreement if Seller acquires the Dahn Ownership Interest and
then elects to sell one or more of the Dahn Interest Parcels, Seller must first
offer, by written notice to Purchaser (the “Dahn Offer Notice”), to sell such
property or properties to Purchaser which sale shall be (i) upon the same terms
and conditions set forth in this Agreement for a period of six (6) months
following the Dahn Termination Notice, and (ii) upon such terms and conditions
as Seller hereafter elects to market such properties for the second six
(6) month period following the Dahn Termination Notice (herein referred to as
the “Dahn Right of First Offer”). Purchaser shall have a period of thirty
(30) days after receipt of the Dahn Offer Notice within which to accept Seller’s
offer to sell such property or properties by delivering written notice of such
acceptance to Seller. If Purchaser does not elect to accept Seller’s offer to
purchase such property or properties offered to Purchaser by Seller then the
Dahn Right of First Offer shall expire as to the property or properties offered;
provided that the property or properties offered are sold at the price or a
higher price stated in the Dahn Offer Notice. Upon the purchase of any Dahn
Interest Parcels, the Purchaser shall pay Seller the applicable incremental
percentage of the Transition Fee. The terms of this Section 5.9 shall survive
Closing.

6.

CLOSING

6.1 Closing. Assuming that all conditions to Closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby shall be held at the offices of the Title
Company, located at the address set forth in Section 9.1 hereof, and shall occur
in three (3) separate Closings, as follows:

(a) On the later to occur of (i) September 3, 2014, or (ii) the tenth
(10th) business day following the date that Seller provides Purchaser with the
Investor Approval Notice and the Dahn Acquisition Notice, if applicable, for the
below defined “First Closing Properties” (the “First Closing Date”), Purchaser
shall acquire the “First Closing Properties”, as designated by Seller in a
written notice delivered to Purchaser (a “Closing Notice”), excluding any
property with respect to which this Agreement has been terminated; provided,
however, that in the event that Seller fails to obtain all of the Limited
Partner Approvals for the Property by November 30, 2014, then Purchaser shall be
entitled to terminate this Agreement and receive a return of the Earnest Money
or proceed to Closing with respect to the portion of the Property that has
received the Limited Partner Approvals, with an appropriate adjustment to the
Purchase Price in accordance with Schedule “C” hereto.

(b) On the later to occur of (i) seven (7) days following the First Closing
Date, should the First Closing Date occur, or (ii) the tenth (10th) business day
following the date that Seller provides Purchaser with a Closing Notice
designating the second group of Properties for which the Required Approvals have
been obtained (herein, the “Second Closing Date”), Purchaser shall acquire the
“Second Closing Properties”, as designated by Seller in Seller’s such Closing
Notice, excluding any of the Property that has been permissibly removed from
closing in accordance with the provisions of this Agreement, with an appropriate
adjustment to the Purchase Price in accordance with Schedule “C” hereto.



--------------------------------------------------------------------------------

(c) On the later to occur of (i) seven (7) days following the Second Closing
Date, should the Second Closing Date occur, or (ii) the tenth (10th) business
day following the date that Seller provides Purchaser with a Closing Notice
designating the third group of Properties for which the Required Approvals have
been obtained (herein, the “Third Closing Date”), Purchaser shall acquire the
“Third Closing Properties”, as designated by Seller in Seller’s such Notice,
excluding any of the Property that has been permissibly removed from closing in
accordance with the provisions of this Agreement, with an appropriate adjustment
to the Purchase Price in accordance with Schedule “C” hereto.

(d) Notwithstanding the forgoing, in the event the Dahn Approval is not received
by the Third Closing Date, then Seller shall have the right to extend the
Closing Date for the Dahn Interest Parcels to a separate final Closing following
the Third Closing Date, but in no event later than one hundred eighty (180) days
following the Third Closing Date or final Closing.

Seller and Purchaser agree that the Closing shall be consummated through an
escrow closing with the Title Company acting as escrow agent, and neither party
need be present at Closing. Wherever used in this Agreement, (i) the “Closing
Date” shall be deemed to mean the First Closing Date, the Second Closing Date or
the Third Closing Date, as applicable, and (ii) the “Closing” shall be deemed to
mean the consummation of the transaction contemplated by this Agreement
occurring on the First Closing Date, the Second Closing Date or the Third
Closing Date, as applicable. In no event shall any Closing occur between
December 1, 2014 and December 31, 2014 (the “Lockout Period”), and any Closing
Date which otherwise would fall within the Lockout Period, shall be moved to
January 15, 2015.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration. All rents, other amounts payable by the tenants under the Leases
and the Additional Leases, if any, and all other income with respect to the
Property for the month in which the Closing occurs, to the extent collected by
Seller on or before the Closing Date, and real estate and personal property
taxes and other assessments with respect to the Property for the year in which
the Closing occurs, shall be prorated to the Closing Date, with Purchaser
receiving the benefits and burdens of ownership on the Closing Date. To the
extent any such real estate, personal property taxes and other assessments with
respect to the Property are unknown or otherwise not accounted for at Closing
Seller’s obligation to pay Purchaser Seller’s prorata share of said amounts (as
calculated in accordance with the previous sentence) shall survive Closing.
Should any rollback or similar taxes be due and payable on or after Closing with
respect to the transaction contemplated hereby, such taxes shall be the sole
responsibility of Seller, and Seller hereby agrees to indemnify, defend and hold
Purchaser harmless therefrom, which obligations of Seller expressly shall
survive Closing. Utilities shall be canceled by Seller and reestablished in
Purchaser’s name on the Closing Date, if possible; otherwise utilities shall be
prorated at Closing. Any amounts unpaid under the Contracts which Purchaser
elects to assume at Closing shall be prorated between Seller and Purchaser at
Closing.

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and the Additional Leases have actually been paid for
the month in which the Closing occurs, the apportionment of such rents and other
amounts and other income shall be calculated as follows: (i) if the Closing
occurs from and after the first and through and including the fifteenth day of
any calendar month, then Purchaser shall receive a credit for rentals that have
been paid from the date of Closing through the last day of the month in which
Closing occurs, and Seller shall receive a credit for all rentals payable but
not yet paid for the period between the first of the month in which Closing
occurs and the day preceding the Closing Date so long as each such tenant has no
rental delinquencies, and (ii) if the Closing occurs from and after the
sixteenth and including the final day of any calendar month, then such rents
actually received by Seller shall be prorated with Purchaser receiving the
portion of all such rentals



--------------------------------------------------------------------------------

attributable to the period from and after Closing. In the event the proration of
rentals is being made pursuant to Section 6.3(a)(ii) above, then for a period of
thirty (30) days following Closing, if any rents which are delinquent as of
Closing are actually received by Purchaser, in good funds, all such amounts
shall first be applied to post-closing rents and other amounts due to Purchaser
for the period from and after Closing, and the balance shall be paid by
Purchaser to Seller within thirty (30) days following Purchaser’s receipt
thereof, to the extent, and only to the extent of any rental delinquencies owed
by any such tenant to Seller for the period prior to Closing. Notwithstanding
the foregoing provisions of this Section 6.3(a), (y) in the event that rentals
are prorated pursuant to Section 6.3(a)(i) above, all other rentals that are
received by Purchaser following Closing shall be retained by Purchaser, and
Seller shall have no rights with respect thereto, and (z) in the event that
rentals are prorated pursuant to Section 6.3(a)(ii) above, then all rentals that
are received by Purchaser more than thirty (30) days following Closing shall be
retained by Purchaser. If, subsequent to the Closing, any rents or other income
are actually received by Seller, Seller shall immediately remit the same, or
Purchaser’s prorata share thereof calculated as aforesaid, to Purchaser. Seller
agrees that, after the Closing, it shall not file any eviction action in an
effort to collect any outstanding rents that remain owing to Seller after the
Closing.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration shall allow for
any available discount. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

(c) Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date,
(a) one-half of any escrow fees and other customary charges of the Title
Company, (b) one-half of all recording costs relating to the Deeds, (c) all
title insurance premiums relating to the Title Policies, (d) all costs relating
to the Surveys, and (e) the fees of Purchaser’s counsel. Seller shall pay, on
the Closing Date, (u) one-half of any escrow fees and other customary charges of
the Title Company, (v) one-half of all recording costs relating to the Deeds,
(w) all costs relating to the termination of Seller’s property management
agreements, including any early termination fees, (x) all applicable transfer
taxes, grantor’s taxes, documentary stamp taxes and similar charges relating to
the transfer of the Property, (y) all costs and expenses relating to retirement
of any and all indebtedness secured by the Property, including without
limitation prepayment penalties, yield maintenance fees, defeasance costs and
the costs of recording all mortgage cancellations, and (z) the fees of Seller’s
counsel. Purchaser shall receive a credit at Closing for all security and other
deposits made by tenants under the Leases and for any prepaid rents and other
amounts related to months following the month in which Closing occurs.
Additionally, on the Closing Date, Seller shall leave petty cash in the amount
of Two Hundred and no/100 Dollars ($200.00) on site at each self storage
facility comprising the Property, which amount shall be reimbursed by Purchaser
to Seller at Closing as a credit in favor of Seller on the closing statement.



--------------------------------------------------------------------------------

6.5 Seller’s Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Title Company
reasonably requires to consummate the transactions made the subject of this
Agreement and shall deliver to Purchaser (or cause to be delivered to Purchaser)
the following (it being understood that each party comprising Seller shall
deliver one complete set of each of the following closing documents and
deliveries relating to each self storage facility comprising the Property):

(a) Deeds. A (i) Special Warranty Deed, (ii) Limited Warranty Deed, (iii) Grant
Deed, or (iv) Bargain and Sale Deed with Covenants Against Grantor’s Acts, as
applicable, for each of the self storage facilities comprising the Property
(collectively, the “Deeds”) conveying the Land and the Improvements to
Purchaser, in the forms attached to this Agreement as Exhibit “B”, subject only
to the Permitted Encumbrances. The description of the Land provided with the
Surveys shall be the legal description used in the Deeds.

(b) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(c) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(d) Leases. The originals of all of the Leases and the Additional Leases, which
may be delivered on site.

(e) Contracts. The originals, or copies if originals are not in Seller’s
possession, of all of the Contracts other than Rejected Contracts, and evidence
that all Rejected Contracts have been cancelled.

(f) Termination of Management Agreement. Evidence of the termination of any and
all management agreements affecting the Property, effective as of the Closing
Date, and duly executed by Seller and the property manager.

(g) Affidavit. An affidavit in the form required by the Title Company to remove
any standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

(h) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.4(a).

(i) Title Policies. The Title Policies, issued by the Title Company, in the form
required by this Agreement; provided that in the event the Title Policies are
not available at Closing, then the Title Company shall provide Purchaser at
Closing, at Purchaser’s option, with either (i) a “marked title commitment” with
respect to each self storage facility comprising the Property, committing to
issue the Title Policies in the form required by this Agreement, or (ii) a
proforma owner’s title policy with respect to each self storage facility
comprising the Property, in the form required by this Agreement, with the Title
Policies to be delivered to Purchaser as promptly after Closing as reasonably
possible.

(j) Motor Vehicles. Certificates of title, or such other instruments of
assignment as may be necessary to transfer title to the Motor Vehicles, if any,
to Purchaser at Closing.

(k) Certificate of Occupancy. With respect to the Property located in the State
of New Jersey, a Certificate of Occupancy and/or any other inspection, zoning
certificate,



--------------------------------------------------------------------------------

signage change permits or other governmental approvals that are required by any
federal, state, county, or local governmental authority or agency before the
Property may be transferred by Seller to Purchaser, or used or occupied by
Purchaser.

(l) Affidavit of Consideration. With respect to the Property located in the
State of New Jersey, an “Affidavit of Consideration For Use by Seller”, in form
promulgated by the State of New Jersey.

(m) California Withholding. California Form 593-C with respect to Seller, as to
any applicable exemption from California withholding tax. If no exemption is
claimed, the Title Company in its capacity as escrow holder shall withhold the
required amount of California state tax from Seller’s proceeds of sale and remit
to the California Franchise Tax Board.

(n) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement.

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to the Title Company the following:

(a) Purchase Price and Transition Fee. The allocable portion of the Purchase
Price (net of Earnest Money to be applied against the Purchase Price on the
Third Closing Date, and subject to adjustment in connection with prorations,
credits and charges hereunder) and, on the earlier to occur of the Third Closing
Date or the Earlier Payment Date, the Transition Fee, payment of all of which
shall be made by wire transfer of immediately available funds to the account of
the Title Company.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Title Company to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement.

6.7 Documents to be Executed by Seller and Purchaser. At the Closing, Seller and
Purchaser shall also execute and deliver the following (it being understood that
each party comprising Seller shall deliver one complete set of each of the
following closing documents relating to each self storage facility owned by such
party):

(a) Tenant Notices. A uniform notice to all tenants of the Property notifying
such tenants that the Property has been transferred to Purchaser and that
Purchaser is responsible for security deposits) returnable under the Leases and
notifying such tenants of the new address where tenants are to make rental
payments after the Closing.

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
with respect to each of the self storage properties comprising the Property
(collectively, the “Assignment”), in the form attached to this Agreement as
Exhibit “C”.



--------------------------------------------------------------------------------

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take all or
any portion of any of the self storage facilities comprising the Property
(herein, the “Condemnation Property”), by eminent domain proceedings or by deed
in lieu thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement with respect to the Condemnation Property in which event the parties
shall proceed to Closing with respect to the remainder of the Property, with the
Purchase Price being reduced by the portion of the Purchase Price allocable to
the Condemnation Property, as set forth on Schedule “C” attached hereto, and
(c) neither party shall have any further right or obligation hereunder with
respect to the Condemnation Property, other than the Surviving Obligations
relating thereto, or (b) consummate the Closing with respect to all of the
Property, in which latter event all of Seller’s assignable right, title and
interest in and to the award of the condemning authority relating to the
Condemnation Property shall be assigned by Seller to Purchaser at the Closing
and there shall be no reduction in the Purchase Price.

7.2 Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If any of the self storage
facilities comprising the Property (herein, the “Casualty Property”) suffers any
damage in an amount equal to or in excess of Seventy Five Thousand and no/100
Dollars ($75,000.00) prior to the Closing from fire or other casualty, Purchaser
may either at or prior to Closing (a) terminate this Agreement with respect to
the Casualty Property, in which event the parties shall proceed to Closing with
respect to the remainder of the Property, with the Purchase Price being reduced
by the portion of the Purchase Price allocable to the Casualty Property, as set
forth on Schedule “C” attached hereto, and (c) neither party shall have any
further right or obligation hereunder with respect to the Casualty Property,
other than the Surviving Obligations relating thereto, or (b) consummate the
Closing with respect to all of the Property, in which latter event all of
Seller’s right, title and interest in and to the proceeds of any insurance
covering such damage, including any and all rent loss insurance proceeds
relating to the period from and after the Closing Date, shall be assigned by
Seller to Purchaser at the Closing and Purchaser shall receive a credit against
the Purchase Price at Closing in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss. If any of the self storage facilities comprising the Property
suffers any damage in an amount less than Seventy Five Thousand and no/100
Dollars ($75,000.00) prior to the Closing, Purchaser agrees that it will
consummate the Closing with respect to such self storage facility and accept the
assignment of the proceeds of any insurance covering such damage, including any
and all rent loss insurance proceeds relating to the period from and after the
Closing Date (plus receive a credit against the Purchase Price in an amount
equal to the sum of (i) Seller’s deductible under its insurance policy and
(ii) the amount of any uninsured or underinsured loss) and there shall be no
other reduction in the Purchase Price.

8.

DEFAULT

8.1 Breach by Seller. In the event that Seller, or any party comprising Seller,
shall fail to consummate this Agreement for any reason, except Purchaser’s
default or a termination of this Agreement by Purchaser or Seller pursuant to a
right to do so under the provisions hereof, Purchaser shall be entitled, as its
sole and exclusive remedies, at law or in equity, to either (i) terminate this
Agreement, either in its entirety or as to those parties comprising Seller that
are then in default and, in the case termination of this agreement in its
entirety, receive a refund of the Earnest Money in which event neither Seller
nor Purchaser shall have any further right or obligation hereunder as to the
property or properties with respect to which this Agreement has been terminated,
other than the Surviving Obligations, (ii) pursue the remedy of specific
performance of Seller’s obligations under this Agreement, or (iii) receive a
refund of the Earnest Money in the case termination of this agreement in its
entirety, and pursue an action



--------------------------------------------------------------------------------

to recover Purchaser’s damages from Seller, including any and all actual damages
incurred directly or indirectly by Purchaser and/or any affiliate of Purchaser
in connection with the transaction contemplated by this Agreement; provided,
however, that the amount of any such damages shall not exceed the amount of the
Earnest Money.

8.2 Breach by Purchaser. IF PURCHASER FAILS TO CONSUMMATE THIS AGREEMENT FOR ANY
REASON, EXCEPT SELLER’S DEFAULT OR A TERMINATION OF THIS AGREEMENT BY PURCHASER
OR SELLER PURSUANT TO A RIGHT TO DO SO UNDER THE PROVISIONS HEREOF, SELLER, AS
ITS SOLE AND EXCLUSIVE REMEDY, MAY TERMINATE THIS AGREEMENT AND THEREUPON SHALL
BE ENTITLED TO RECEIVE THE EARNEST MONEY AS LIQUIDATED DAMAGES (AND NOT AS A
PENALTY). SELLER AND PURCHASER HAVE MADE THIS PROVISION FOR LIQUIDATED DAMAGES
BECAUSE IT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICABLE TO CALCULATE, ON THE
DATE HEREOF, THE AMOUNT OF ACTUAL DAMAGES FOR SUCH BREACH, AND SELLER AND
PURCHASER AGREE THAT THE EARNEST MONEY REPRESENTS A REASONABLE FORECAST OF SUCH
DAMAGES. IN PLACING THEIR INITIALS AT THE PLACES PROVIDED, EACH PARTY
SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT
THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS MADE. THE
PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369 (OR
ANY SIMILAR LAW(S) APPLICABLE TO ANY PORTION OF THE PROPERTY LOCATED IN STATES
OTHER THAN CALIFORNIA), BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677 (OR ANY
SIMILAR LAW(S) APPLICABLE TO ANY PORTION OF THE PROPERTY LOCATED IN STATES OTHER
THAN CALIFORNIA).

 

Seller:                 Purchaser:              Initial here:                
Initial here:            

8.3 Notice and Cure. In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure period shall be provided with respect to a party’s default in
failing to timely close, or with respect to any party’s anticipatory breach of
this Agreement, and (ii) in no event shall any such notice and cure period
result in an extension of the Closing Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other



--------------------------------------------------------------------------------

permitted methods of providing notice on the next succeeding business day. For
purposes of this Section 9.1, the addresses of the parties for all notices are
as follows (unless changed by similar notice in writing given by the particular
party whose address is to be changed):

 

If to Seller:

   DSI Realty Income Fund IV, Ltd., et al    c/o DSI Properties, Inc.    6700 E.
Pacific Coast Hwy    Long Beach, California 90803    Attn: Richard P. Conway   
Tel: (562) 493-8881    Fax: (562) 493-9352

with copies to:

   Corporate Law Solutions, PC    907 Sandcastle Drive    Corona del Mar, CA
92625    Attn: Gregory W. Preston, Esq.    Tel: (949) 760-0107    Fax: (949)
760-0107    Bancap Self Storage Group, Inc.    1100 S. Coast Highway, Suite 208
   Laguna Beach, CA 92651    Attn: Dean Keller    Tel: (949) 715-2233    Fax:
(949) 203-6105

If to Purchaser:

   Strategic Storage Opportunities, LLC    111 Corporate Drive, Suite 120   
Ladera Ranch, CA 92694    Attn: H. Michael Schwartz    Tel: (949) 429-6600   
Fax: (949) 429-6606

with copies to:

   Strategic Storage Opportunities, LLC    8235 Douglas Ave. #815    Dallas, TX
75225    Attn: Wayne Johnson    Tel: (214) 217-9797    Fax: (214) 217-9798;   
and    Mastrogiovanni Mersky & Flynn, P.C.    2001 Bryan Street, Suite 1250   
Dallas, Texas 75201    Attn: Charles Mersky, Esq.    Tel: (214) 922-8800    Fax:
(214) 922-8801

If to Title Company:

   First American Title Insurance Company    777 South Figueroa Street, 4th
Floor    Los Angeles, California 90017    Attn: Brian Serikaku    Tel:
(213) 271-1700    Fax: (877) 398-1603



--------------------------------------------------------------------------------

9.2 Real Estate Fees. Pursuant to a separate written agreement, Seller has
agreed to pay Bancap Self Storage Group, Inc. (“Bancap”), a real estate
commission and/or advisor fee upon consummation of the transaction contemplated
by this Agreement. Except for Seller’s agreement with Bancap, Seller and
Purchaser hereby represent and warrant to each other that neither such party has
authorized any broker or finder to act on such party’s behalf in connection with
the sale and purchase hereunder and neither Seller nor Purchaser has dealt with
any broker or finder purporting to act on behalf of any other party. Purchaser
agrees to indemnify, defend and hold Seller harmless from and against any and
all claims, losses, damages, costs or expenses of any kind or character arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by Purchaser or on Purchaser’s behalf with any broker or finder
in connection with this Agreement or the transaction contemplated hereby. Seller
agrees to indemnify, defend and hold Purchaser harmless from and against any and
all claims, losses, damages, costs or expenses of any kind or character arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by Seller or on Seller’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby, including
Bancap. Notwithstanding anything to the contrary contained herein, this
Section 9.2 shall survive the Closing or any earlier termination of this
Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings and References. The captions and headings used in this Agreement
are for convenience only and do not in any way limit, amplify, or otherwise
modify the provisions of this Agreement. References to any “Section,” “Schedule”
or “Exhibit” are with regard to those such items set forth in this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or any of the States in which the Property is located, then, in such event, the
time of such period shall be extended to the next day which is not a Saturday,
Sunday or legal holiday.

9.7 Governing Law and Venue.

(a) This Agreement shall be governed by the laws of the State of California, and
the transfer of title to the Property shall be governed by the applicable laws
of the States of California, Colorado, Illinois, Maryland, Michigan, New Jersey,
and Washington, as concerns the Property located in each such state, and by the
laws of the United States pertaining to real property transactions in such
States.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits to
the nonexclusive jurisdiction of the state and federal courts in Orange County,
California, and any appellate court thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all



--------------------------------------------------------------------------------

claims in respect of any such action or proceeding may be heard and determined
in such State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 9.7(b) above. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
to (i) an affiliate of Purchaser, (ii) an entity in which Strategic Storage
Operating Partnership II, L.P., a Delaware limited partnership, Strategic
Storage Trust II, Inc., a Maryland corporation, SS Growth Operating Partnership,
L.P, a Delaware limited partnership and/or Strategic Storage Growth Trust, Inc,
a Maryland corporation, has a direct or indirect ownership interest, (iii) a
real estate investment trust of which Purchaser or an affiliate of Purchaser is
the external advisor, or (iv) a Delaware statutory trust of which Purchaser or
an affiliate of Purchaser is the signatory trustee (any such party being herein
called a “Permitted Assignee”); provided, however, that, until the consummation
of the Closing, no such assignment shall release or relieve Purchaser of any
liability hereunder. Additionally, Purchaser further shall have the right to
assign its rights under this Agreement to acquire any or all of the self storage
facilities comprising the Property to separate Permitted Assignees.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, its reasonable attorneys’ fees
incurred in such suit.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Exhibits. The following schedules, exhibits and other documents are
attached to this Agreement and incorporated herein by this reference and made a
part hereof for all purposes:

 

  (a) Schedule A, List of Due Diligence Documents

 

  (b) Schedule B, Cellular Tower Leases and Billboard Leases



--------------------------------------------------------------------------------

  (c) Schedule C, Allocation of Purchase Price

 

  (d) Schedule D, List of Seller Entities

 

  (e) Schedule E, List of Telephone and Telecopy Numbers

 

  (f) Exhibit A, Parcel Addresses and Improvements

 

  (g) Exhibits A-1 through A-32, Legal Descriptions of Parcels One through
Parcel Thirty Two

 

  (h) Exhibit B, Forms of the Deeds

 

  (i) Exhibit C, Form of the Assignment

 

  (j) Exhibit D, List of Personal Property

 

  (k) Exhibit E, List of Contracts

 

  (l) Exhibit F, Rent Rolls

 

  (m) Exhibit G, Digital Assets

 

  (n) Exhibit H, Form of Removal Amendment

 

  (o) Exhibit I, Letter of Representation

Should Schedules “B” and “E”, and Exhibits “D” and “E” not be available or
complete at the time this Agreement is executed, then Seller shall, within ten
(10) days following the date of this Agreement, provide Purchaser with complete
copies of such Schedule and Exhibits, and the parties will at such time enter
into an Amendment to this Agreement for the purpose of incorporating all such
missing Schedule and Exhibits into this Agreement.

9.13 No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.

9.14. Tax-Deferred Exchange. Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange. Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.15 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the date of this Agreement and continuing after the Closing,
unless consented to in writing by the other party (which consent may be granted
or withheld in the sole discretion of the party whose consent is being
requested), no press release or other public disclosure concerning this
transaction shall be made by or on behalf of Seller or Purchaser, and each party
agrees to use best efforts to prevent disclosure of this transaction by any
third party. Notwithstanding the foregoing, (i) each party shall be entitled to
make disclosures concerning this Agreement and materials provided hereunder to
its lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be



--------------------------------------------------------------------------------

necessary to comply with any court order or directive of any applicable
governmental authority, or as may be required by the Securities and Exchange
Commission, or any federal or state law. The provisions of this Section 9.15
shall survive Closing or any termination of this Agreement.

9.16 As-Is. Notwithstanding anything to the contrary contained in this
Agreement, but subject to Seller’s representations and warranties set forth in
this Agreement and in the documents to be executed by Seller at Closing,
Purchaser shall acquire the Property from Seller at Closing in its then “as-is,
where is” condition, without any other representations or warranties from
Seller, express or implied, including any warranty of merchantability,
habitability or fitness for a particular purpose.

9.17 Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content
satisfactory to Purchaser. The Non-Compete Agreement shall provide that neither
Seller nor any of its General Partners or their Affiliates may directly or
indirectly develop, own, lease, manage or operate a self storage facility for a
period of three (3) years subsequent to the Closing within a two and one half
(2-1/2) mile radius of any of the self storage facilities comprising the
Property. The Non-Compete Agreement shall exclude any self storage facilities
presently being owned or operated by Seller within the above two and one half
(2-1/2) mile radius, which shall be specifically identified in the Non-Compete
Agreement.

9.18 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

A. From the date of this Agreement through and including seventy five (75) days
after the last Closing Date, Seller shall provide to Purchaser (at Purchaser’s
expense) copies of, or shall provide Purchaser access to, the books and records
with respect to the ownership, management, maintenance and operation of the
Property and shall furnish Purchaser with such additional information concerning
the same as Purchaser shall reasonably request and which is in the possession or
control of Seller, or any of its affiliates, agents, or accountants, to enable
Purchaser (or Strategic Storage Trust II, Inc., a Maryland corporation and/or
Strategic Storage Growth Trust, Inc, a Maryland corporation or their respective
affiliates), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Purchaser’s sole
cost and expense, Seller shall allow Purchaser’s auditor (CohnReznick LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. In addition,
Seller agrees to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit “I”, and, if requested by
such auditor, historical financial statements for the Property, including income
and balance sheet data for the Property, whether required before or after
Closing. Without limiting the foregoing, (i) Purchaser or its auditor may audit
Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, (ii) Seller shall furnish to
Purchaser such financial and other information as may be reasonably required by
Purchaser to make any required filings with the SEC or other governmental
authority; provided, however, that the foregoing obligations of Seller shall be
limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Seller, or its agents and
accountants, at no cost to Seller, and in the format that Seller (or
its affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Purchaser acknowledge and agree that the letter of
representation to be delivered by Seller to Purchaser substantially in the form
attached hereto as Exhibit “I” is not intended to expand, extend, supplement or
increase the representations and warranties made by Seller to Purchaser pursuant
to the terms and provisions of this Agreement or to expose Seller to any risk of
liability to third parties. The provisions of this Section 9.18 shall survive
Closing.



--------------------------------------------------------------------------------

B. Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Purchaser
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Purchaser has agreed, at its expense, to have its auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Purchaser’s
auditors.

9.19 Force Majeure. Notwithstanding anything herein to the contrary, Purchaser
shall not be liable in damages to Seller and Seller shall not have a right to
terminate this Agreement for delay or default in performing hereunder by
Purchaser if such delay or default is caused by conditions beyond Purchaser’s
reasonable control, including, but not limited to, acts of God, government
restriction, wars, insurrections and/or any other cause beyond the reasonable
control of Purchaser (including mechanical, electronic, or communication
failure).

9.20 California Broker Disclosures Regarding The Nature of a Real Estate Agency
Relationship.

The “Broker” for the Properties in California is Bancap Self Storage Group,
Inc., who with respect to this transaction represents the Seller only.

The Parties and Broker agree that their relationship(s) shall be governed by the
principles set forth in California Civil Code, Section 2375, as summarized
below:

A. When entering into a discussion with a real estate agent regarding a real
estate transaction, a Purchaser or Seller should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Purchaser and Seller acknowledge being advised by the Broker in
this transaction as follows:

(a) Seller’s Agent. A Seller’s agent under a listing agreement with the Seller
acts as the agent for the Seller only. A Seller’s agent or subagent has the
following affirmative obligations: (1) To the Seller: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Seller. (2) To the
Purchaser and the Seller: a. Diligent exercise of reasonable skill and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(b) Purchaser’s Agent. A selling agent can, with a Purchaser’s consent, agree to
act as agent for the Purchaser only. In these situations, the agent is not the
Seller’s agent, even if by agreement the agent may receive compensation for
services rendered, either in full or in part from the Seller. An agent acting
only for a Purchaser has the following affirmative obligations: (1) To the
Purchaser: A fiduciary duty of utmost care, integrity, honesty and loyalty in
dealings with the Purchaser. (2) To the Purchaser and the Seller: a. Diligent
exercise of reasonable skill and care in performance of the agent’s duties. b. A
duty of honest and fair dealing and good faith. c. A duty to disclose all facts
known to the agent materially affecting the value or desirability of the
property that are not known to, or within the diligent attention and observation
of, the Parties. An agent is not obligated to reveal to either Party any
confidential information obtained from the other Party which does not involve
the affirmative duties set forth above.



--------------------------------------------------------------------------------

(c) Agent Representing Both Seller and Purchaser. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Seller and the Purchaser in a transaction, but only with the
knowledge and consent of both the Seller and the Purchaser. (1) In a dual agency
situation, the agent has the following affirmative obligations to both the
Seller and the Purchaser: a. A fiduciary duty of utmost care integrity honesty
and loyalty in the dealings with either Seller or the Purchaser. b. Other duties
to the Seller and the Purchaser as stated above in their respective sections
(a) or (b). (2) In representing both Seller and Purchaser, the agent may not
without the express permission of the respective Party, disclose to the other
Party that the Seller will accept a price less than the listing price or that
the Purchaser will pay a price greater than the price offered. (3) The above
duties of the agent in a real estate transaction do not relieve a Seller or
Purchaser from the responsibility to protect their own interests. Purchaser and
Seller should carefully read all agreements to assure that they adequately
express their understanding of the transaction. A real estate agent is a person
qualified to advise about real estate. If legal or tax advice is desired,
consult a competent professional.

(d) Further Disclosures. Throughout a transaction Purchaser and Seller may
receive more than one disclosure, depending upon the number of agents assisting
in the transaction. Purchaser and Seller should each read its contents each time
it is presented, considering the relationship between them and the real estate
agent in the transaction and that disclosure.

B. PURCHASER AND SELLER HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN AND ARE NOW
ADVISED BY THE BROKER TO CONSULT AND RETAIN THEIR OWN EXPERTS TO ADVISE AND
REPRESENT THEM CONCERNING THE LEGAL AND INCOME TAX EFFECTS OF ALL DOCUMENTS
RELATED TO THE CONTEMPLATED TRANSACTION, AS WELL AS THE CONDITION AND/OR
LEGALITY OF THE PROPERTY, THE IMPROVEMENTS AND EQUIPMENT THEREIN, THE SOIL
THEREOF, THE CONDITION OF TITLE THERETO, THE SURVEY THEREOF, THE ENVIRONMENTAL
ASPECTS THEREOF, THE INTENDED AND/OR PERMITTED USAGE THEREOF, THE EXISTENCE AND
NATURE OF TENANCIES THEREIN, THE OUTSTANDING OTHER AGREEMENTS, IF ANY, WITH
RESPECT THERETO, AND THE EXISTING OR CONTEMPLATED FINANCING THEREOF, AND THAT
THE BROKER IS NOT TO BE RESPONSIBLE FOR PURSUING THE INVESTIGATION OF ANY SUCH
MATTERS UNLESS EXPRESSLY OTHERWISE AGREED TO IN WRITING BY BROKER AND PURCHASER
OR SELLER.

9.21 New Jersey Bulk Sales Matters. Within ten (10) days following written
request by Purchaser, Seller shall provide Purchaser with all information and
documentation necessary for Purchaser to complete the New Jersey Division of Tax
Form C-9600, Notification of Sale, Transfer or Assignment in Bulk and any other
documents required by the State of New Jersey related thereto. Thereafter,
Purchaser will promptly file the C-9600. Issuance by the State of New Jersey of
a letter setting or waiving the escrow requirement shall be a condition to
Purchaser’s obligation to close on the Property located in the State of New
Jersey. Should the State of New Jersey require an escrow, Seller agrees to fund
an escrow in the amount required from the proceeds of sale, said escrow to be
held by the Title Company, pursuant to an escrow agreement in form reasonably
acceptable to the parties. Seller agrees to indemnify and hold Purchaser
harmless from any of the Seller’s tax liability, which obligation shall survive
Closing.

9.22 Michigan Specific Provisions.

A. Escrow Fund; Holdback Agreement. At the Closing, a reserve fund shall be
deposited by Seller with the Title Company (“Escrow Agent”) in an amount equal
to the Seller’s known or estimated Michigan tax liability as disclosed by the
Michigan Department of Treasury, and Seller’s known Michigan unemployment
insurance liability as disclosed by a certificate from the Michigan



--------------------------------------------------------------------------------

Unemployment Insurance Agency (“MUIA”). Such amount shall be withheld at Closing
from that part of the Purchase Price allocable to the self storage facilities
located in Michigan. Escrow Agent shall hold such amount until Seller delivers
to Purchaser and Escrow Agent (a) a certificate of conditional tax clearance
from the Revenue Commissioner of the State of Michigan showing that Seller has
filed all Michigan tax returns and reports required to be filed before the
Closing Date and that Seller has paid all Michigan taxes due; and (b) written
confirmation from the MUIA to the effect that all contributions, penalties and
accrued interest due from Seller to the MUIA as of the Closing Date have been
paid in full. Upon execution of this Agreement, Seller shall execute a Limited
Power of Attorney Form 3840, authorizing Purchaser to submit to the Michigan
Department of Treasury a Tax Status Letter Request for purposes of determining
Seller’s known or estimated Michigan tax liability as provided for herein and
Seller shall provide such information as is necessary for Purchaser to complete
the Tax Status Letter Request.

B. MUIA Disclosure. Seller shall comply with the disclosure requirements
concerning its Michigan unemployment experience rate and contributions by
completing and delivering to Purchaser a Form MUIA 1027 Business Transferor’s
Notice to Transferee of Unemployment Tax Liability and Rate. Further, Seller
shall, at its expense at or prior to Closing, deliver to Purchaser a Clearance
of Account Form 1395 from the Michigan Unemployment Insurance Agency showing
that all reports have been submitted and taxes paid in full as of the end of the
calendar quarter immediately prior to Closing.

C. Tax Clearance. Seller shall, at its expense at or prior to Closing, deliver
to Purchaser a Notice of Tax Status from the Michigan Department of Treasury
indicating that all tax returns due have been filed and all taxes disclosed have
been paid. Seller agrees to furnish to Purchaser a Conditional Tax Clearance
Certificate from the Michigan Department of Treasury as soon as commercially
reasonable following Closing.

9.23 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period pursuant
to the provisions hereof.

[Remainder of page intentionally left blank and signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the 7th
day of July, 2014 .

 

SELLER: DSI Realty Income Fund IV, Ltd.,
a California limited partnership By:       DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway

  Name:  

  Richard Conway

  Title:  

    Executive Vice President

DSI Realty Income Fund V, Ltd.,
a California limited partnership By:       DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway

  Name:  

  Richard Conway

  Title:  

    Executive Vice President

DSI Realty Income Fund VI, Ltd.,
a California limited partnership By:       DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway  

  Name:  

  Richard Conway

  Title:  

    Executive Vice President

DSI Realty Income Fund VII, Ltd.,
a California limited partnership By:       DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway

  Name:  

  Richard Conway

  Title:  

    Executive Vice President



--------------------------------------------------------------------------------

DSI Realty Income Fund VIII, Ltd.,
a California limited partnership By:       DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway

  Name:  

  Richard Conway

  Title:  

    Executive Vice President

DSI Realty Income Fund IX, Ltd.,
a California limited partnership By:   DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway

  Name:  

  Richard Conway

  Title:  

    Executive Vice President

DSI Realty Income Fund X, Ltd.,
a California limited partnership By:   DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway

  Name:  

  Richard Conway

  Title:  

    Executive Vice President

DSI Realty Income Fund XI, Ltd.,
a California limited partnership By:   DSI Properties, Inc., a California
corporation, its general partner   By:  

/s/ Richard Conway

  Name:  

  Richard Conway

  Title:  

    Executive Vice President



--------------------------------------------------------------------------------

PURCHASER: Strategic Storage Opportunities, LLC,
a Delaware limited liability company By:  

/s/ H. Michael Schwartz

Name:  

  H. Michael Schwartz

Title:  

    President



--------------------------------------------------------------------------------

The undersigned Title Company hereby acknowledges receipt of (i) a fully
executed copy of this Agreement on the 9th day of July, 2014, and (ii) the
Initial Deposit. The Title Company further agrees to strictly comply with the
provisions of this Agreement concerning disposition of the Earnest Money. Seller
and Purchaser hereby designate the Title Company as the “Real Estate Reporting
Person” with respect to the transaction contemplated by this Agreement, for
purposes of compliance with Section 6045(e) of the Tax Reform Act of 1986, as
amended, and the Title Company, by its execution below, hereby accepts such
designation.

 

TITLE COMPANY: First American Title Insurance Company By:  

  /s/ Brian M. Serikaku

Name:  

  Brian M. Serikaku

Title:  

    Escrow Officer